United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 2, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-30654
                         Summary Calendar


                      BILLY GORE; JANET GORE,

                                     Plaintiffs-Appellants,

                              versus

  UNITED STATES DEPARTMENT OF AGRICULTURE, on behalf of United
  States Secretary of Agriculture; FARM SERVICES AGENCY; HARRY
  MOCK, JR., Franklin Parish County Executive Director; ROBERT
BRADLEY, Farm Services Agency Program Specialist; WILLIE COOPER,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                         USDC No. 01-CV-38
                       --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Billy and Janet Gore (the Gores) appeal from the summary

judgment dismissal of claims against the United States Department

of Agriculture (USDA), and individual defendants Harry Mock, Jr.,

Robert Bradley, and Willie Cooper.     The Gores, who were catfish

farmers, sought review of a USDA decision denying their application

for disaster benefits under the Crop Loss Disaster Assistance

Program (CLDAP).    They also sought monetary damages from the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 02-30654
                                   -2-

individual defendants for their alleged actions in connection with

the USDA’s denial.

     The   Gores    first   argue   that   the   Louisiana   Farm   Service

Agency (Louisiana FSA) exceeded its authority in overruling a

determination of the Franklin Parish County Committee.          The Gores

raised this issue in proceedings before the National Appeals

Division of the USDA, which determined that the Louisiana FSA did

not exceed its authority.       This court “will affirm the agency’s

interpretation unless, in light of the language and purpose of the

regulation, it is unreasonable.” Sid Peterson Memorial Hospital v.

Thompson, 274 F.3d 301, 308 (5th Cir. 2001).        The Gores have failed

to show that the USDA’s interpretation of regulations governing the

CLDAP is unreasonable.      See 7 C.F.R.    §§ 1477.102, 1477.109(c).

     The Gores also argue that the district court erred in granting

summary judgment on their claim that their due process rights were

violated in not having the opportunity to participate in the

meeting of the Louisiana FSA committee.          “Absent an identifiable

property interest, the [a]ppellants cannot argue they were denied

due process.”      Wilson v. United States Dep’t of Agriculture, 991

F.2d 1211, 1216 (5th Cir. 1993).      “The mere fact that a government

program exists does not give a person a property interest in

participating in the program.”       Id.

     The Gores argue in conclusory fashion, and without citation to

supporting authority, that they acquired a vested property interest

in CLDAP benefits by virtue of the decision of the Franklin Parish
                            No. 02-30654
                                 -3-

County Committee, and thus have failed to demonstrate that they had

an   identifiable   property   interest    subject   to   due   process

protection.

     The Gores have failed to brief any argument pertaining to the

dismissal of claims against the individual defendants.      This court

will not raise and discuss legal issues that the appellant has

failed to assert.   When an appellant fails to identify any error in

the district court’s analysis, it is the same as if the appellant

had not appealed that judgment.     See Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).



     The judgment of the district court is AFFIRMED.